Citation Nr: 1529395	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  08-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sickle cell anemia. 

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for a lower back condition, claimed as thoracic, lumbar, and sacral spine condition. 

4.  Entitlement to service connection for a skin disorder of the face, neck, and bilateral hands.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to July 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2007 and February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO). 

This case was previously remanded by the Board in January 2011 and August 2012.  In May 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2014).  The requested opinion has been provided and associated with the Veteran's VA claims folder, and the Veteran was sent a copy of the opinion in July 2013.

In July 2014, the Veteran submitted new evidence pertaining to his skin claim, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his preexisting sickle cell disease was aggravated by his active military service.

2.  Resolving all doubt in the Veteran's favor, he has current lumbar spine and left shoulder disabilities, respectively diagnosed as lumbar spine infarcts from L3-L5 and avascular necrosis and partial rotator cuff tear of the left shoulder, as secondary to sickle cell disease.

3.  Resolving all doubt in the Veteran's favor, his currently diagnosed exfoliative keratolysis was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for sickle cell disease have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).

2.  The criteria for establishing service connection for a left shoulder disability, diagnosed as avascular necrosis and partial rotator cuff tear of the left shoulder, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for establishing service connection for a low back disability manifested by lumbar spine infarcts from L3-L5, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria for establishing service connection for a skin disorder diagnosed as exfoliative keratolysis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his currently diagnosed sickle cell disease either manifested in or, if it preexisted service, was permanently worsened in service.     He also contends that he has left shoulder and thoracolumbar spine disabilities secondary to his sickle cell disease, and a skin disorder that first manifested in service.  Following a review of the record, the Board agrees.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

VA law provides that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §1111; 38 C.F.R. § 3.304.  Only conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Beginning with sickle cell disease, current ongoing treatment records show a diagnosis of and treatment for sickle cell disease.  Furthermore, service treatment records confirm symptoms and clinical findings consistent with sickle cell disease, and assessments of Hbb S-C hemoglobinopathy and mixed hemoglobinopathy with Hb S/Hbc in service.  Additionally, clear from the July 2011, September 2012, and July 2013 medical opinions of record (discussed in more detail below) is the fact that sickle cell disease is an inherited or congenital disease (and not a defect).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  Therefore, though not symptomatic prior to service, the Board finds that there is clear and unmistakable evidence that the Veteran had preexisting sickle cell disease prior to service.  Thus, based on the facts presented in this case, the question concerning presumption of soundness is applicable.  38 U.S.C.A. § 1111; Quiren, supra.

To rebut the presumption of soundness, the evidence must demonstrate that the condition existed before acceptance and enrollment and was not aggravated by   such service.  Upon review of the record, the Board finds that although the disease clearly existed prior to service, the second prong to rebut the presumption has      not been met.  In this regard, service treatment records show that the Veteran was asymptomatic prior to service, but was treated for myalgias and joint complaints in service not attributed to injury or exercise.  Those complaints ultimately resulted in a hematology consultation and testing showing findings consistent with sickle cell disease.

Regarding the issue of permanent worsening and aggravation, there are multiple medical opinions of record both for and against the Veteran's claim.  Most probative, however, is a July 2013 VHA examiner's opinion that while sickle cell disease is an inherited or genetic disorder that by definition would be a pre-existing condition, the Veteran was not symptomatic or formally diagnosed prior to entering service, and, affording the Veteran the benefit of the doubt, his manifestations during service represented a permanent worsening and were not necessarily the natural progression of the disease.  The examiner noted that the Veteran served at Twentynine Palms in California with elevations reported as high as 4500 feet above sea level and explained that patients with sickle cell disease are at an increased risk for complications with lower atmospheric oxygen.  It was also noted that strenuous exercise and activity could have contributed to pain and bone damage.  The examiner opined that it is likely that the Veteran's back and shoulder pains were manifestations of sickle cell crisis in absence of reported injury and trauma (consistent with the service treatment records).  The examiner further noted in support of permanent worsening, post service complaints and findings, including findings of avascular necrosis on MRI in 2002.  The examiner opined that based on a review of the Veteran's records, there is not enough evidence to clearly state that the permanent worsening was the natural progression of the disease, particularly in light of the risk factors present during       the Veteran's service, namely high altitude and strenuous activity.  The examiner ultimately concluded that the Veteran should be granted service connection.

The July 2013 VHA opinion was based on a review of the Veteran's claims file and the examiner's expertise as a hematologist, and was further supported by detailed rationale.  Thus, it is considered highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Additionally, the VHA opinion is consistent with other evidence of record, including a prior VA hematologist's September 2012 opinion that high altitude and decrease in atmospheric oxygen in service precipitated the Veteran's sickle cell pain crisis and that he should be granted service connection for sickle cell disease.  While that opinion erroneously noted that the Veteran served in Colorado, the underlying rationale relating to high altitude remains applicable as the Veteran's service in California also likely involved exposure to high altitude and low atmospheric oxygen.  Also noteworthy, in August 2012, a VA Chief Medical Officer provided an opinion that strenuous activity, especially at high altitudes would exacerbate sickle cell disease.

The Board is cognizant that a VA examiner opined in January 2011 that the Veteran's sickle cell disease preexisted service and was not aggravated by service.  However, that opinion was not supported by any rationale and is thus, not considered probative.  Moreover, research reveals that the physician who provided that opinion was not a hematologist, but rather a family physician, in contrast to the physicians who provided the September 2012 and July 2013 positive opinions.  Thus, the January 2011 VA opinion, though competent, is outweighed by the specialists' opinions.

Given the evidence of a worsening of the preexisting sickle cell disease in service, and given the positive opinions of record and absent clear evidence that it was due to the natural progression of the disease, the Board finds that the second prong of the requirements for rebuttal of the presumption of soundness is not met, and the presumption of soundness is not rebutted.  Additionally, the September 2012 VA and July 2013 VHA opinions of record have provided a positive nexus between the Veteran's sickle cell disease and his treatment for the same in service, and there is nothing in the record to support that sickle cell disease is anything but chronic or that the Veteran's current sickle cell disease is anything but a continuation of that treated in service.  Accordingly, the Board finds that the nexus requirement is met.  

In this case, in the absence of clear and unmistakable evidence that any permanent worsening of sickle cell disease was the result of the natural progression of the disease, aggravation is presumed, and there is no question that the Veteran's  current sickle cell disease is the same disability for which the Veteran was treated  in service.  Accordingly, after resolving all doubt in his favor, the Board finds that the Veteran's sickle cell disease was aggravated in service, and concludes that service connection is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).

Next, regarding the left shoulder and low back disabilities, the Board again notes that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  In this case, the most probative evidence indicates that the Veteran has low back and left shoulder disabilities that are secondary to his sickle cell disease.

Specifically, in January 2011, the Veteran underwent a VA examination pursuant to which a VA physician diagnosed avascular necrosis and partial rotator cuff tear of the left shoulder and lumbar spine infarcts from L3-L5, "more likely than not related to sickle cell disease."  Though the examiner did not provide rationale for the opinion given, she did review the claims file, examine the Veteran, and her opinion is consistent with other evidence of record, including the July 2013 VHA opinion explaining that avascular necrosis is a result of impaired blood flow to the bone and conditions such as sickling of red blood cells during times of pain crisis.

Other evidence of record is consistent with the January 2011 VA opinion.  For instance, regarding the low back, private imaging of the lumbar spine for chronic low back pain in March 2009 revealed sickle cell type infarct changes within the centra of L3 through L5.  A 2008 VA treatment record also notes the Veteran to have hemoglobin sickle cell disease with multiple bony infarcts that are well-documented by radiology.  It was noted that a November 2006 MRI of the lumbar spine showed "some abnormal signal in the vertebrae...consistent with a known sickle cell disease."  Regarding the left shoulder, January 2010 VA imaging revealed signal abnormality within the humeral head suspicious for early changes  of avascular necrosis, along with a partial tear of the supraspinatus tendon.  In February 2010, an assessment was made of left shoulder pain with avascular necrosis by MRI and clinical history.  To the extent that the Veteran was in a post-service motor vehicle accident in 2001 pursuant to which he sustained injury to the low back, the Board points out that the Veteran has been complaining of back pain since service, at which time sickle cell disease was diagnosed.  

Resolving doubt in favor of the Veteran, the Board finds that he has a current left shoulder disability, diagnosed as avascular necrosis and partial rotator cuff of the left shoulder, and a current lumbar spine disability, assessed as lumbar spine infarcts from L3-L5, that are secondary to his now service-connected sickle cell disease.  Thus, service connection is granted on a secondary basis.  38 C.F.R. § 3.310.

Finally, regarding the Veteran's claimed skin condition, the Board also finds that service connection is warranted after resolving all doubt in the Veteran's favor.  Ongoing VA treatment records dating from at least as early as August 2006 show findings of peeling skin on the hands and fingers and assessments of dermatitis, mild keratolysis, and possible very minimal dyshidrotic eczema or irritant dermatitis.  The Veteran has also provided competent lay testimony that his current skin condition, which is capable of lay observation, began in service and has continued to the present time.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).

In support of his claim, the Veteran submitted a positive private opinion dated in June 2014 indicating that it is "just as likely as not" that the "rash" for which the Veteran was treated in service is the same exfoliative keratolysis that he continues to suffer from now.  The private physician reviewed the claims file, including service treatment records, and noted in-service treatment for a skin condition in April 1972 at which time there was "no folliculitis" and treatment included lanolin; a "rash on the neck" in April 1972; "blisters on the right and left foot" in May 1972; and, pseudofolliculitis in July 1972.  She also discussed post service dermatological complaints of a skin fungus on the fingers and neck that comes and goes, chronic intermittent peeling of fingers, hands, and sometimes the skin around the neck that began in 1970s.  

Based on the foregoing, as well as consideration of the January 2011 VA examination report and the Veteran's lay testimony during his November 2012, the private physician concluded that the Veteran's rash in service was as likely as not the same exfoliative keratolysis he has now.  In providing the opinion, the examiner pointed out that the service records do not document well the description of the Veteran's rash; however, she noted that during one visit in service, it was noted that he did not have folliculitis and treatment at that time - with a moisturizing cream - was not consistent with pseudofolliculitis.  She also found as inconsistent with pseudofolliculitis the facts that the Veteran's rash did not improve with not shaving; that his prior description of the rash to dermatologists involved blisters and not bumps; and, that he had the rash places other than the face.  The private opinion was comprehensive, based on a review of the record in its entirety, and was supported by adequate rationale.  Thus, it is considered probative.

Also of record is a January 2011 VA examiner's opinion that the Veteran's currently diagnosed exfoliative keratolysis is less likely as not the same as the pseudofolliculitis and foot blisters shown in service.  However, as that examiner  did not provide any rationale or an opinion as to whether the Veteran's current exfoliative keratolysis first manifested in service, it is considered less probative.  

Regardless, at the very least, the record contains one competent medical opinion    in favor of the Veteran's claim and one against.  Thus, resolving doubt in the Veteran's favor, service connection for a skin disorder, diagnosed as exfoliative keratolysis, is warranted.  38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for sickle cell disease is granted.

Service connection for a left shoulder disability diagnosed as avascular necrosis and partial rotator cuff tear of the left shoulder is granted.

Service connection for a current lumbar spine disability manifested by lumbar spine infarcts from L3-L5 is granted.

Service connection for a skin disorder diagnosed as exfoliative keratolysis is granted.





______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


